Exhibit 10.10

AMENDMENT TO INDUSTRIAL BUILDING LEASE

UNIQUE BUILDING CORPORATION, as Lessor, and ZEBRA TECHNOLOGIES CORPORATION, as
Lessee, hereby agree to amend that Industrial Building Lease dated May 15, 1989
pertaining to the property commonly known as 333 Corporate Woods Parkway, Vernon
Hills, Illinois, as follows:

1.     In consideration of improvements made by the Lessor consisting of as
50,400 square foot expansion of manufacturing space and an 11,500 square foot
expansion of office space, the monthly rental payable pursuant to the terms and
conditions of the said Lease shall be increased according to the following table
on the dates indicated:

Description

 

Beginning

 

and Ending

 

Rent Shall Be Increased By

50,400 square foot factory

 

12/1/94

 

 

3/31/98

 

$14,998/mo

 

 

 

41/98

 

 

3/31/03

 

$16,991/mo

 

11,500 square foot building

 

4/1/95

 

 

3/31/98

 

$2,889/mo

 

 

 

4/1/98

 

 

3/31/03

 

$3,236/mo

 

Parking lot

 

8/15/94

 

 

3/31/98

 

$2,151/mo

 

 

 

4/1/98

 

 

3/31/03

 

$2,463/mo

 

 

2.     The effective date of this Amendment shall be December 1, 1994.

3.     Except as they may have been modified by anything set forth in this
Amendment, all of the terms and provisions of the said Lease are hereby ratified
and confirmed by the parties hereto as being in full force and effect.

IN WITNESS WHEREOF, the parties hereto have sat their hands and seals this 1st
day of December, 1994.

ZEBRA TECHNOLOGIES CORPORATION,

UNIQUE BUILDING CORPORATION,

Lessee

Lessor

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

Gerhard Cless

 

Edward Kaplan

 

Secretary

 

President

 


--------------------------------------------------------------------------------